Citation Nr: 1503516	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-31 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include degenerative disc disease of the cervical spine (claimed as intervertebral disc disorder with myelopathy, cervical; herniated disc and spinal stenosis, cervical region).  

2.  Entitlement to service connection for a neurological disorder, to include peripheral neuropathy (claimed as sensory and motor), to include as secondary to a service-connected (as granted herein) cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Spouse, Friend
ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1973 to October 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a September 2014 hearing before the undersigned Veterans Law Judge in New Orleans, Louisiana.  A transcript of the hearing is of record.  Additional evidence was received at the September 2014 hearing, accompanied with a waiver of Agency of Original Jurisdiction (AOJ) review.  

The Veteran's original September 2009 claim listed peripheral sensory neuropathy and peripheral motor neuropathy.  As will be discussed further in the remand section below, it is unclear from the medical evidence of record the exact diagnoses of any neurological disorder, to include peripheral neuropathy, present.  As such, the Board had recharacterized the issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).    

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issue of entitlement to service connection for a neurological disorder, to include peripheral neuropathy (claimed as sensory and motor), to include as secondary to a service-connected (as granted herein) cervical spine disability, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran has a cervical spine disability that is related to his active service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A.        §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection for a cervical spine disability, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).

Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Analysis

The evidence of record shows that the Veteran has a current cervical spine disability.  See, e.g., December 2009 VA Examination Report (noting a diagnosis of degenerative disc disease of the cervical spine, status post cervical spine fusion).  With respect to the next element of direct service-connection, in-service incurrence of a disease or injury, a March 1974 service treatment record (STR) noted "cervical spine pain" and that the Veteran complained of a stiff neck on the right side and tight muscles.  The Veteran provided additional information that this injury was the result of an incident involving a tank that the Veteran was on driving into a ditch.  See, e.g., September 2014 Board Hearing Transcript, pages 6-11.  The crucial remaining inquiry is as to a nexus between this in-service incident and the Veteran's current cervical spine disability.

The Veteran was afforded a VA examination in December 2009 and a negative opinion as to direct service connection was provided.  The rationale provided stated that "only one incident report of spinal strain in 1974 an[d] no further reports or complaints [un]till 2001.  Private [medical] records not available for review regarding persistence of [signs and symptoms] of spinal problem between 1974 [un]till 2001."  

An August 2011 letter from VA Nurse Practitioner F.C. referenced treating the Veteran for intervertebral disc disorder with myelopathy, cervical region and spinal stenosis in the cervical region.  This letter referenced the March 1974 STR discussed above and the in-service incident involving a tank and stated that "[i]t is in my medical opinion that the neck injury this [V]eteran is being treated for is likely as not the result of the neck trauma he suffered while in the military service."

A November 2012 letter from VA Dr. M.S.C. stated that "[a]fter reviewing all medical records for this Veteran it is my professional medical opinion [the Veteran's] neck condition more likely than not began in his military service as recorded on medical records he has dated March [] 1974 when he complained of stiff neck and muscle tightness."  The letter further stated that "[i]n 1974 no x-ray was done and there was no MRI technology at that time."  The letter also stated that "I also reviewed a medical opinion from [Nurse Practitioner F.C.] who also agrees with my opinion" and to "[p]lease consider this Veteran for service connection for his intervertebral disk disorder with myelopathy cervical region and spinal stenosis in the cervical region."  

Upon review of the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board concludes that entitlement to service connection for a cervical spine disability is warranted.  With respect to the negative December 2009 VA examination report and opinion, the Board finds the rationale provide is inadequate, as it relied entirely on an absence of documented treatment for the Veteran's cervical spine.  However, it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  While the Board acknowledges that the Veteran's October 1975 separation examination contained normal findings with respect to the Veteran's neck and spine, the Veteran has provided competent and credible testimony as to a continuity of symptomatology since the initial March 1974 in-service incident involving a tank.  The December 2009 VA examination report noted that the Veteran saw a private physician prior to 2001 with complaints similar to weakness and numbness in his feet and hand.  At the September 2014 Board hearing, the Veteran stated that after the March 1974 in-service incident, "ever since that" his neck "started bothering me."  The Veteran also stated that he sought treatment from a doctor after service, but that the doctor is deceased and his records are no longer available.  The Veteran also referenced doing his "own self care" after service and that his wife assisted him.  The Veteran stated that after getting out of the military, "I still have the same symptoms" as he did in-service.  The Veteran's spouse also testified at the September 2014 Board hearing that the Veteran's problems existed in-service and continued after service.  As such, the Board finds that the negative December 2009 VA examination report and opinion that contained a rationale based on a lack of documented treatment for the Veteran's cervical spine is inadequate and entitled to no probative value.  

The remaining medical evidence of record that addressed a nexus between the Veteran's current cervical spine disability and his active service (particularly the March 1974 incident involving a tank) are the positive opinions provided in the August 2011 letter from VA Nurse Practitioner F.C. and the November 2012 letter from VA Dr. M.S.C., which the Board acknowledges contained limited rationales.  However, there is no adequate medical evidence to the contrary of these positive opinions.  As such, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for a cervical spine disability is warranted.  38 U.S.C.A.           §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


ORDER

Entitlement to service connection for a cervical spine disability, to include degenerative disc disease of the cervical spine (claimed as intervertebral disc disorder with myelopathy, cervical; herniated disc and spinal stenosis, cervical region), is granted.  


REMAND

It is unclear from the medical evidence of record the exact diagnoses of any neurological disorder, to include peripheral neuropathy, present, specifically with respect to which of the Veteran's extremities are affected.  An April 2009 VA treatment note noted a history of "numbness in hands up to the level of the elbows, and both feet."  Under the neurologic heading, changes in sensation in both arms and feet were noted.  Under the physical examination section with respect to the upper and lower extremities, the note stated that "both areas have neuropathy" and under the neurological exam heading, the note stated that "both hands and feet have neuropathy."  An assessment was provided of numbness in both hands and feet.  A June 2009 VA neurology consult note stated that the Veteran was referred for evaluation of weakness and numbness in all four extremities.  An assessment was noted of status post cervical spine surgery, cervical radiculopathy and likely superimposed peripheral neuropathy.  A June 2009 VA treatment noted included an assessment of numbness, neuropathy.  A July 2009 VA neurology note included an assessment of status post cervical spine surgery with residual cervical radiculopathy.  A September 2009 VA neurosurgery consult note stated that the Veteran presented with "progressively worsening bilateral upper extremity C6 radiculopathy."  Under the assessment section, it was referenced that the Veteran has "signs and symptoms of...bilateral upper extremity C6 radiculopathy."  A September 2009 VA EMG consult note stated that the Veteran complained of pain, numbness and weakness in both hands and the left leg.  The conclusion of the EMG test was noted as "sensori-motor poly neuropathy."  The December 2009 VA examination report noted that the Veteran continued with numbness in hands, feet and legs.  The examination report contained findings relating to the Veteran's bilateral upper and lower extremities, including noting impaired sensation, but no diagnoses were provided.     

Upon review of the medical evidence of record, while the Veteran has complained of neurological symptoms in all four extremities and various diagnoses have been provided, the evidence of record does not include clear diagnoses of any neurological disorder, to include peripheral neuropathy, present, specifically with respect to which of the Veteran's extremities are affected.  In addition, the medical evidence suggests that the Veteran's neurological symptoms may be related to his service-connected (as granted herein) cervical spine disability.  The Veteran has not been afforded a VA examination with respect to his claim for entitlement to service connection for a neurological disorder, to include peripheral neuropathy (claimed as sensory and motor), to include as secondary to a service-connected (as granted herein) cervical spine disability.  The Board finds that remand is required for such an examination.  On remand, the Veteran must be afforded a neurological VA examination that provides diagnoses of any neurological disorder, to include peripheral neuropathy, present, specifying which extremities are affected.  An opinion must be provided with respect to the issues of direct service connection and secondary service connection.
Additionally, any outstanding VA treatment records must be obtained.  VA treatment records of record are from the Alexandria, Louisiana VA Medical Center (VAMC) and are only dated from April 2009 to September 2009.  One set of VA treatment records contained a handwritten note that the records printed out pertained to the c-spine, neuropathy and erectile dysfunction, which suggests that all VA treatment records may not be of record from April 2009 to September 2009 from the Alexandria VAMC.  At the September 2014 Board hearing, the Veteran referenced receiving VA treatment beginning in 2000.  In addition, the August 2011 letter from VA Nurse Practitioner F.C. and the November 2012 letter from VA Dr. M.S.C. discussed above suggest that the Veteran received additional VA treatment subsequent to September 2009.  Additionally, the VA treatment records of record also included a September 2009 VA neurosurgery consult note from the Houston VAMC, but no additional records from this facility.  As such, on remand, all outstanding VA treatment records must be obtained, to include all VA treatment records available from 2000 to the present from the Alexandria and Houston VAMCs.  

Also, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) for Dr. L.D. in October 2009, listing a condition of disc cervical.  A November 2009 response from Dr. L.D. included a handwritten note that the Veteran was not a patient of the provider.  It does not appear that the Veteran was informed of the inability to obtain private medical records from Dr. L.D. pursuant to 38 C.F.R. § 3.159(e) (2014) and on remand, such notice must be provided.   

Finally, the September 2009 Veterans Claims Assistance Act (VCAA) letter provided to the Veteran did not contain notice relating to how to substantiate a claim for entitlement to service connection on a secondary basis and on remand, the Veteran must be provided such notice.   





Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include all VA treatment records available from 2000 to the present from the Alexandria and Houston VAMCs.  

2.  Provide the Veteran with adequate VCAA notice on how to substantiate a claim for entitlement to service connection on a secondary basis.  

3.  Pursuant to 38 C.F.R. § 3.159(e) (2014), notify the Veteran of the inability to obtain private medical records from Dr. L.D. (negative reply received in November 2009).    

4.  After completing step one above (obtaining all outstanding VA treatment records), afford the Veteran an appropriate neurological examination.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide clear diagnoses of any neurological disorder, to include peripheral neuropathy, present, specifying which of the Veteran's extremities are affected.  

The examiner must then provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed neurological disorder, to include peripheral neuropathy, had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the March 1974 in-service incident involving a tank.

While review of the entire claims file is required, attention is invited to the March 1974 service treatment record that noted "cervical spine pain" and that the Veteran complained of a stiff neck on the right side and tight muscles and the Veteran's September 2014 Board hearing testimony (including where the Veteran provided additional information regarding the March 1974 in-service incident (pages 6-11); stating that he had numbness and tingling in his fingers and arms in-service (page 10); that he had numbness in his fingers, toes, foot and burning sensation in his neck all down his back in-service (page 12) and stating that after service he has continued to have the same symptoms he had in-service (page 13)).  

b. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed neurological disorder, to include peripheral neuropathy, is due to or caused by the Veteran's service-connected cervical spine disability.  

c.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed neurological disorder, to include peripheral neuropathy, is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected cervical spine disability.  


If aggravation is found, the examiner must address the following medical issues: (1) the baseline manifestations of any diagnosed neurological disorder, to include peripheral neuropathy, found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected cervical spine disability.  

The examiner must include a thorough rationale for any conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


